NOT PRECEDENTIAL


                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                 No. 12-3162
                                _____________

                   JOHN MEHALIS; CURTIS THIBODEAU,
                                           Appellants

                                       v.

                 FRITO-LAY, INC.; TYLER MONTGOMERY
                              ____________

                On Appeal from the United States District Court
                          for the District of New Jersey
              District Court No. 3-08-cv-01371 and 3-08-cv-01372
               District Judge: The Honorable Anne E. Thompson


               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                              September 9, 2013

          Before: SMITH, ALDISERT, and SLOVITER, Circuit Judges

                          (Filed: September 12, 2013)

                           _____________________

                                  OPINION
                           _____________________

SMITH, Circuit Judge.

      John Mehalis and Curtis Thibodeau worked full time as mechanics for Frito-

Lay, Inc., at its Franklin Park garage in Somerset, New Jersey. Their supervisor,
Tyler Montgomery, terminated their employment on February 7 and 23, 2007,

respectively. Thereafter, Mehalis and Thibodeau filed suit against Frito-Lay in

state court, alleging that their discharge violated New Jersey’s Conscientious

Employee Protection Act (“CEPA”), N.J. Stat. Ann. § 34:19-1. Frito-Lay removed

the actions to federal court based on diversity jurisdiction, where they were

consolidated.   After discovery concluded, Frito-Lay successfully moved for

summary judgment. This timely appeal followed.1 We will affirm.

       We review an order granting summary judgment de novo. Sarnowski v. Air

Brooke Limousine, Inc., 510 F.3d 398, 401 (3d Cir. 2007). The District Court

granted summary judgment on the ground that neither Mehalis nor Thibodeau

adduced sufficient evidence to support the prima facie element of causation. See

Massarano v. N.J. Transit, 948 A.2d 653, 662 (N.J. Super. Ct. App. Div. 2008)

(reiterating the four elements of a prima facie CEPA claim, including “a causal

connection . . . between the whistle-blowing activity and the adverse employment

action” (quoting Dzwoner v. McDevitt, 828 A.2d 893, 900 (N.J. 2003)).             In

addition, the District Court noted that Frito-Lay had proffered a legitimate non-

retaliatory reason for discharging Mehalis and Thibodeau, and that the evidence

failed to establish that this reason for discharge was a pretext. After reviewing the

record before us, we conclude that the District Court did not err in its analysis.


1
    The District Court had jurisdiction under 28 U.S.C. §§ 1332 and 1441. We
                                         2
Accordingly, we will affirm the judgment of the District Court.




exercise jurisdiction under 28 U.S.C. § 1291.
                                         3